Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made as of the 1st day of January, 2015
 
B E T W E E N :
 
TRIBUTE PHARMACEUTICALS CANADA INC., a corporation organized under the laws of
the Province of Ontario,
 
(hereinafter referred to as the "Corporation")
 
- and -
 
SCOTT LANGILLE, of the Town of Guelph, in the Province of Ontario,
 
(hereinafter referred to as the "Executive")
 
RECITALS:
 
WHEREAS:
 
A.  
The Corporation first entered into an agreement (the "Employment Agreement”) to
retain the services of the Executive as the Chief Financial Officer of the
Corporation effective December 1, 2011;

 
B.  
The Corporation and the Executive amended the Employment Agreement on February
6, 2014

 
C.  
Both the Corporation and the Executive wish to formally renew the terms and
conditions of the employment of the Executive effective January 1, 2015 (the
"Effective Date"), including the terms and conditions that will govern the
termination of the employment of the Executive, including termination in
connection with a Control Change (as hereafter defined).

 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:
 
ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
 
1.1 Definitions
 
Where used in this Agreement, unless there is something in the context or the
subject matter inconsistent therewith, the following terms shall have the
following meanings, respectively:
 
"Annual Salary" means the annual base salary of the Executive, payable to the
Executive by the Corporation as at the end of the month immediately preceding
the month in which the employment of the Executive is terminated (the "Prior
Month") and if an annual base salary has not been established, it shall be
calculated by multiplying the monthly salary of the Executive in effect for the
Prior Month by twelve;
 
 
1

--------------------------------------------------------------------------------

 
 
“Approved Budget” means the Corporation’s approved operating budget (which for
greater certainty will include management and employee bonuses (other than
bonuses for sales representatives) based on an assumption that 100% of the
applicable budgets are achieved) as approved by the Board, each year throughout
the Term and shall include Gross Revenue Budget and EBITDA Budget amounts
therein;
 
"Board" means the board of directors of the Corporation as constituted from time
to time;
 
“Cash Award” has the meaning ascribed to it in Section 3.5(i);
 
"Confidential Information" means all confidential records, material and
information and copies thereof concerning the business or affairs of the
Corporation or any subsidiary thereof including information relating to the
shareholders, research and development, present and future, information about or
relating to potential business ventures and licences, financial information of
all kinds relating to the Corporation's activities, but does not include any of
the foregoing which is or becomes a matter of public knowledge, other than
through a breach by the Executive of Article 5;
 
"Control Change" means the occurrence of both:
 
(a)  
the acquisition or continued ownership of shares of the Corporation and/or
securities ("Convertible Securities") convertible into, exchangeable for or
representing the right to acquire shares of the Corporation as a result of which
a person, group of persons or persons acting jointly or in concert or persons
associated or affiliated (within the meanings of the Business Corporations Act
(Ontario)) with any such person, group of persons or any of such persons acting
jointly or in concert (collectively, the "Acquirors") beneficially own shares of
the Corporation and/or Convertible Securities such that, assuming only the
conversion, exchange or exercise of Convertible Securities beneficially owned by
the Acquirors, the Acquirors would beneficially own shares of the Corporation
that would entitle the holders thereof to cast more than 50% of the votes cast
attaching to all shares of the Corporation that may be cast to elect members of
the Board; and

 
(b)  
exercise of voting power over all or any such shares of the Corporation so as to
cause or result in the election of such number of directors of the Corporation
as would constitute a majority of the Board and who were not Incumbent
Directors;

 
"Date of Termination" means the date of termination of the Executive's
employment, whether by death of the Executive, by the Executive or by the
Corporation;
 
"Disability" means the Executive's failure to substantially perform his duties
on a full-time basis for a period of 6 months out of any 18 month period, where
such inability is a result of physical or mental illness;
 
 
2

--------------------------------------------------------------------------------

 
 
"EBITDA" means earnings before interest, taxes, depreciation, amortization,
expense relating to the issuance of employee, director or officer stock options,
and excludes (i) any expenses for newly licensed or acquired products not
approved for sale in any year throughout the Term, (ii) all expenses
specifically attributable to the development of Bezalip SR, Uracyst, NeoVisc or
other unapproved products in the United States of America, and (iii) any other
expenses related to new projects or investor relation initiatives not currently
captured in the Approved Budget as approved by the Board in each year throughout
the Term;
 
“EBITDA Budget” shall mean the EBITDA budget amount as determined annually in
the Approved Budget by the Board;
 
"Good Reason" shall include, without limitation, the occurrence of any of the
following without the Executive's written consent (except in connection with the
termination of the employment of the Executive for Just Cause):
 
(a)  
a material change (other than those that are clearly consistent with a
promotion) in the Executive's position or duties, responsibilities (including to
whom the Executive reports and who reports to the Executive), title or office,
which includes any removal of the Executive from or any failure to re-elect or
re-appoint the Executive to any such positions or offices;

 
(b)  
a reduction by the Corporation of the Executive's salary, benefits or any other
form of remuneration or change in the basis upon which the Executive's salary,
benefits or any other form of remuneration payable by the Corporation is
determined or any failure by the Corporation to increase the Executive's salary,
benefits or other forms of remuneration payable by the Corporation in a manner
consistent (both as to frequency and percentage increase) with practices in
effect at the time in question with respect to the senior executives of the
Corporation which is not cured within 30 days after written notice by the
Executive to the Board;

 
(c)  
any failure by the Corporation to continue in effect any material benefit,
bonus, incentive, remuneration or compensation plan, stock option plan, pension
plan or retirement plan in which the Executive is participating or entitled to
participate, or the Corporation taking any action or failing to take any action
that would adversely effect the Executive's participation in or reduce his
rights or benefits under or pursuant to any such plan, where the Corporation
fails to increase or improve such rights or benefits on a basis consistent with
practices in effect at the time in question with respect to the senior
executives of the Corporation which is not cured within 30 days after written
notice by the Executive to the Board;

 
(d)  
the Corporation taking any action to deprive the Executive of any material
fringe benefit not hereinbefore mentioned and enjoyed by him immediately prior
to the time in question, or the Corporation failing to increase or improve such
material fringe benefits on a basis consistent with practices in effect at the
time in question with respect to the senior executives of the Corporation which
is not cured within 30 days after written notice by the Executive to the Board;

 
 
3

--------------------------------------------------------------------------------

 
 
(e)  
any breach by the Corporation of any material provision of this Agreement which
is not cured within 30 days after written notice by the Executive to the Board;

 
(f)  
the failure by the Corporation to obtain, in a form satisfactory to the
Executive, an effective assumption, if required, of its obligations hereunder by
any successors to the Corporation, including a successor to a material portion
of its business; or

 
(g)  
a “constructive dismissal” as that term is defined by Ontario common law;

 
“Gross Revenue” means (i) gross revenue amounts invoiced for each finished
product sold on an arms-length basis by the Corporation and its sub-contractors
to customers, (ii) license income, (iii) royalty income, (iv) milestone income
and (v) gross revenue from any other source;
 
“Gross Revenue Budget” shall mean the Gross Revenue budget amount as determined
annually in the Approved Budget by the Board;
 
"including" means including without limitation;
 
"Incumbent Director" means any member of the Board who was a member of the Board
immediately prior to a Control Change and any successor to an Incumbent Director
who is recommended or elected or appointed to succeed an Incumbent Director by
the affirmative vote of the Corporation when that affirmative vote includes the
affirmative vote of a majority of Incumbent Directors then on the Board;
 
"Just Cause" means any of the following events or conditions:  (i) willful
failure to perform, or negligence in the performance of, the Executive’s duties
and responsibilities to the Corporation; (ii) fraud, embezzlement, theft or
other material dishonesty resulting or intended to result directly or indirectly
in personal gain of the Executive at the Corporation's expense; and (iii)
conviction of, or plea of guilty or no contest to a criminal offence and that
materially harms the Corporation’s business, interests or reputation;
 
“Options” has the meaning ascribed to it in Section 3.4(a) and includes all Time
Based Options and Performance Based Options;
 
“Performance Based Options” mean has the meaning ascribed to it in Section
3.4(a)(ii);
 
 “Remuneration” shall include any compensation set out in Section 3.1 of this
Agreement;
 
"subsidiary" shall have the meaning ascribed thereto in the Securities Act
(Ontario);
 
“Term” has the meaning ascribed to it in Section 2.1; and
 
“Time Based Options” has the meaning ascribed to it in Section 3.4(a)(i).
 
1.2 Sections and Headings
 
The division of this Agreement into articles, sections and subsections, the
insertion of headings and the provision of a table of contents are for
convenience of reference only and shall not affect the interpretation of this
Agreement.  Unless otherwise indicated, any reference in this Agreement to a
section or subsection refers to the specified section or subsection of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
1.3 Number, Gender and Persons
 
In this Agreement, words importing the singular number only shall include the
plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities.
 
1.4 Entire Agreement
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral.  There
are no conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, relating to the subject matter hereof except as
herein provided.
 
1.5 Pre-Contractual Representations
 
The Executive hereby waives any right to assert a claim based on any
pre-contractual representations, negligent or otherwise, made by the
Corporation.
 
1.6 Amendments and Waivers
 
No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties to this Agreement.  No waiver
of any breach of any provision of this Agreement will be effective or binding
unless made in writing and signed by the party purporting to give the same and,
unless otherwise provided in the written waiver, will be limited to the specific
breach waived.
 
1.7 Currency
 
Unless otherwise expressly provided, all monetary amounts are stated in Canadian
funds.
 
1.8 Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
1.9 Attornment
 
For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario. Subject to the Arbitration clause set
out in Article 7 of this Agreement, the Corporation and the Executive each
hereby attorns to the jurisdiction of the courts of the Province of Ontario
provided that nothing in this Agreement contained will prevent the Corporation
from proceeding at its election against the Executive in the courts of any other
province or country.
 
 
5

--------------------------------------------------------------------------------

 
 
1.10 Severability
 
If any provision of this Agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this Agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding.
 
ARTICLE 2
EMPLOYMENT AND DUTIES OF EXECUTIVE
 
2.1 Employment
 
In accordance with the terms and conditions of this Agreement, the Corporation
hereby agrees to employ the Executive and the Executive hereby accepts such
employment with the Corporation as Chief Financial Officer of the Corporation.
 
The Corporation shall employ the Executive for a period commencing on January 1,
2015 and ending on December 31, 2017 (the “Term”).  The parties will use their
commercially reasonable best efforts to either (i) commence negotiations of a
renewal of this Agreement or (ii) notify the other that it does not wish to
negotiate a renewal of the this Agreement, not less than 180 days prior to the
end of the Term.
 
2.2 Director
 
During the Executive's employment with the Corporation, the Executive agrees to
serve as a director of the Corporation.
 
2.3 Place of Employment
 
The Executive will perform work and services for the Corporation in either
Milton or, London, Ontario (or within 30 miles from either location) or such
other location as the Board may approve.  The Executive acknowledges that the
performance of his duties and functions may necessitate frequent travel to other
locations.
 
2.4 Duties
 
The Executive shall serve the Corporation in such capacity or capacities and
shall perform such duties and exercise such powers pertaining to the management
and operation of the Corporation as may be determined from time to time by the
Board consistent with the office of the Executive.
 
The Executive shall:
 
(a)  
devote his full time and attention to the business and affairs of the
Corporation and the subsidiaries of the Corporation;

 
(b)  
perform those duties that may reasonably be assigned to the Executive diligently
and faithfully to the best of the Executive's abilities and in the best
interests of the Corporation; and

 
(c)  
use his best efforts to promote the interests of the Corporation and its
shareholders.

 
 
6

--------------------------------------------------------------------------------

 
 
2.5 Reporting Procedures
 
The Executive shall report to the President and Chief Executive Officer.  The
Executive shall report fully on the management, operations, financial and
business affairs of the Corporation and advise, to the best of his ability and
in accordance with reasonable business standards, on business and financial
matters that may arise from time to time during the Term.
 
ARTICLE 3
REMUNERATION
 
3.1 Remuneration
 
The annual base salary payable to the Executive for his services hereunder for
each year of the three year term of this Agreement shall be $250,000, exclusive
of bonuses, benefits and other compensation.  The annual base salary payable to
the Executive pursuant to the provisions of this subsection shall be payable in
monthly instalments in arrears on the last day of each month or in such other
manner as may be mutually agreed upon or as may hereafter become the effective
practice of the Corporation in effect for senior executives of the Corporation,
less, in any case, any deductions or withholdings required by applicable law.
 
3.2 Benefits
 
The Corporation shall provide the Executive with employee benefits comparable to
those provided by the Corporation from time to time to other senior executives
of the Corporation, provided such benefits shall entitle the Executive to one
annual executive medical at a Canadian private healthcare clinic, the cost of
which shall not exceed $3,500.00 annually.
 
3.3 Automobile Allowance
 
The Corporation shall provide the Executive with a monthly automobile allowance
of $1,200.00.  This monthly automobile allowance is inclusive of all automobile
expenses including mileage, fuel, insurance, maintenance, etc.
 
3.4 Stock Options
 
(a)  
The Executive shall be entitled to an initial grant of 960,000 stock options of
the Corporation (the "Options") which shall be earned and thereafter vest as
follows:

 
(i)  
240,000 of the Options will be subject to a time vesting (“Time Based Options”)
schedule beginning on April 1, 2015 as outlined in Table 1 below:

 
 
7

--------------------------------------------------------------------------------

 
 
 
Table 1 – Vesting for Time Based Options

 
Date of Vesting
Number of Time Based Options Vested
March 31, 2015
8 1/3rds % of total options granted in (i)
June 30, 2015
8 1/3rds % of total options granted in (i)
September 30, 2015
8 1/3rds % of total options granted in (i)
December 31, 2015
8 1/3rds % of total options granted in (i)
March 31, 2016
8 1/3rds % of total options granted in (i)
June 30, 2016
8 1/3rds % of total options granted in (i)
September 30, 2016
8 1/3rds % of total options granted in (i)
December 31, 2016
8 1/3rds % of total options granted in (i)
March 31, 2017
8 1/3rds % of total options granted in (i)
June 30, 2017
8 1/3rds % of total options granted in (i)
September 30, 2017
8 1/3rds % of total options granted in (i)
December 31, 2017
8 1/3rds % of total options granted in (i)

 
The Time Based Options in Section 3.4 (a)(i) above shall have an exercise price
equivalent to the closing price of the Corporation’s common shares on the day
immediately preceding the date of grant and an expiry date five years from the
date of grant.  Such Time Based Options shall be granted as soon as possible
after the Effective Date provided that the Corporation is not then in a blackout
period that has not been waived by the Board; and
 
(ii)  
180,000 of the Options will be earned upon the achievement of between 100% -
105% of the Gross Revenue Budget (60,000 per year such Budget is achieved); and;
180,000 of the Options will be earned upon the achievement of between 100% -
105% of the EBITDA Budget (60,000 per year such budged was achieved). A total of
360,000 of the Options will be earned if both the Gross Revenue and EBITDA
Budgets are achieved (120,000 per year such budget is achieved).  All Options
earned pursuant to Section 3.4(a)(ii) (the “Performance Based Options”) shall
vest as outlined in Table 2 below:

 
(A) If the Gross Revenue Budget or EBITDA Budget are not achieved in any year
throughout the Term but:
 
a.  
90% to 95% of the Gross Revenue Budget is achieved the Executive shall earn
54,000 of the Options;

 
b.  
greater than 95% to 100% of the Gross Revenue Budget is achieved the Executive
shall earn 59,050 of the Options;

 
c.  
90% to 95% of the EBITDA Budget is achieved the Executive shall earn 54,000 of
the Options;

 
 
8

--------------------------------------------------------------------------------

 
 
d.  
greater than 95% to 100% of the EBITDA Budget is achieved the Executive shall
earn 59,050 of the Options, and;

 
(B)  If the Gross Revenue Budget or EBITDA Budget are achieved in any year
throughout the Term but:
 
a.  
greater than 105% to 110% of the Gross Revenue Budget is achieved the Executive
shall earn 63,000 of the Options;

 
b.  
greater than 110% to 115% of the Gross Revenue Budget is achieved the Executive
shall earn 66,000 of the Options;

 
c.  
greater than 115% to 120% of the Gross Revenue Budget is achieved the Executive
shall earn 69,000 of the Options;

 
d.  
greater than 120% to 200% of the Gross Revenue Budget is achieved the Executive
shall earn 72,000 of the Options;

 
e.  
greater than 200% of the Gross Revenue Budget is achieved the Executive shall
earn 120,000 of the Options;

 
f.  
greater than 105% to 110% of the EBITDA Budget is achieved the Executive shall
earn 63,000 of the Options;

 
g.  
greater than 110% to 115% of the EBITDA Budget is achieved the Executive shall
earn 66,000 of the Options;

 
h.  
greater than 115% to 120% of the EBITDA Budget is achieved the Executive shall
earn 69,000 of the Options.

 
i.  
greater than 120% to 200% of the EBITDA Budget is achieved the Executive shall
earn 72,000 of the Options;

 
j.  
greater than 200% of the EBITDA Budget is achieved the Executive shall earn
120,000 of the Options;

 
(iii) The Performance Based Options referred to in Section 3.4(a)(ii) above
shall have an exercise price equivalent to the closing price of the
Corporation’s common shares on the day immediately preceding the date of grant
and an expiry date five years from the date of grant.  Such Performance Based
Options shall be granted as soon as possible after the Effective Date provided
that the Corporation is not then in a blackout period that has not been waived
by the Board.
 
(iv) All Options earned in Section 3.4 (a)(ii) above shall vest in accordance
with the vesting schedule for Options in Table 2 below;
 
 
9

--------------------------------------------------------------------------------

 
 
Table 2
 
Date of Vesting
Number of Performance Based Options Vested
March 31, 2016
25% of Options Earned in Respect of 2015 EBITDA and Gross Revenue Budgets
June 30, 2016
25% of Options Earned in Respect of 2015 EBITDA and Gross Revenue Budgets
September 30, 2016
25% of Options Earned in Respect of 2015 EBITDA and Gross Revenue Budgets
December 31, 2016
25% of Options Earned in Respect of 2015 EBITDA and Gross Revenue Budgets
March 31, 2017
25% of Options Earned in Respect of 2016 EBITDA and Gross Revenue Budgets
June 30, 2017
25% of Options Earned in Respect of 2016 EBITDA and Gross Revenue Budgets
September 30, 2017
25% of Options Earned in Respect of 2016 EBITDA and Gross Revenue Budgets
December 31, 2017
25% of Options Earned in Respect of 2016 EBITDA and Gross Revenue Budgets
March  31, 2018
25% of Options Earned in Respect of 2017 EBITDA and Gross Revenue Budgets
June 30, 2018
25% of Options Earned in Respect of 2017 EBITDA and Gross Revenue Budgets
September, 2018
25% of Options Earned in Respect of 2017 EBITDA and Gross Revenue Budgets
December 31, 2018
25% of Options Earned in Respect of 2017 EBITDA and Gross Revenue Budgets



 
(v) The exercise prices of all Options granted in Section 3.4 above will be
denominated in Canadian dollars.
 
3.5 Cash Award
 
(i)  For each calendar year during the Term, the Executive will be eligible for
performance-based cash compensation (the “Cash Award”) equal to 50% of the
Executive’s Annual Salary for such year for the achievement of 100% - 105% of
the Gross Revenue and EBITDA Budgets for each applicable calendar year.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) Should only one of the budgets, either Gross Revenue Budget or EBITDA
Budget, be achieved for any calendar year, then the Executive will be eligible
for one-half (50%) of the Cash Award in such calendar year; and
 
(A) If the Gross Revenue Budget or EBITDA Budget are not achieved in any year
throughout the Term but:
 
a.  
90% to 95% of the Gross Revenue Budget is achieved the Executive shall be
entitled to 90% of the Cash Award that would have been earned if 100% to 105% of
the Gross Revenue Budget had been achieved;

 
b.  
greater than 95% to 100% of the Gross Revenue Budget is achieved the Executive
shall be entitled to 95% of the Cash Award that would have been  earned if 100%
to 105% of the Gross Revenue Budget had been achieved;

 
c.  
90% to 95% of the EBITDA Budget is achieved the Executive shall be entitled to
90% of the Cash Award that would have been earned if 100% to 105% of the EBITDA
Budget had been achieved;

 
d.  
greater than 95% to 100% of the EBITDA Budget is achieved the Executive shall be
entitled to 95% of the Cash Award that would have been earned if 100% to 105% of
the EBITDA Budget had been achieved, and;

 
(B)  If the Gross Revenue Budget or EBITDA Budget are achieved in any year
throughout the Term but:
 
a.  
105% to110% of the Gross Revenue Budget is achieved the Executive shall be
entitled to 105% of the Cash Award that would have been arned if 100% to 105% of
the Gross Revenue Budget had been achieved;

 
b.  
greater than 110% to115% of the Gross Revenue Budget is achieved the Executive
shall be entitled to 110% of the Cash Award that would have been earned if the
Gross Revenue Budget had been achieved;

 
c.  
greater than 115% to 120% of the Gross Revenue Budget is achieved the Executive
shall be entitled to 115% of the Cash Award that would have been earned if 100%
to 105% of the Gross Revenue Budget had been achieved;

 
d.  
greater than 120% to 200% of the Gross Revenue Budget is achieved the Executive
shall be entitled to 150% of the Cash Award that would have been earned if 100%
to 105% of the Gross Revenue Budget had been achieved;

 
 
11

--------------------------------------------------------------------------------

 
 
e.  
greater than 200% of the Gross Revenue Budget is achieved the Executive shall be
entitled to 200% of the Cash Award that would have been earned if 100% to 105%
of the Gross Revenue Budget had been achieved;

 
f.  
105% to 110% of the EBITDA Budget is achieved the Executive shall be entitled to
105% of the Cash Award that would have been earned if 100% to 105% of the EBITDA
Budget had been achieved;

 
g.  
greater than 110% to 115% of the EBITDA Budget is achieved the Executive shall
be entitled to 110% of the Cash Award that would have been earned if 100% to
105% of the EBITDA Budget had been achieved;

 
h.  
greater than 115% to 120% of the EBITDA Budget is achieved the Executive shall
be entitled to 115% of the Cash Award that would have been earned if 100% to
105% of the EBITDA Budget had been achieved.

 
i.  
greater than 120% to 200% of the EBITDA Budget is achieved the Executive shall
be entitled to 150% of the Cash Award that would have been earned if 100% to
105% of the Gross Revenue Budget had been achieved;

 
j.  
greater than 200% of the EBITDA Budget is achieved the Executive shall be
entitled to 200% of the Cash Award that would have been earned if 100% to 105%
of the Gross Revenue Budget had been achieved;

 
(iii)  Performance Based compensation amounts qualified for in Section 3.5 above
are to be paid within 30 days following the release of the final audit report
for the applicable calendar year from the Corporation’s auditors, provided
however, that at the Board’s discretion (and subject to receipt of all
applicable regulatory approvals and compliance with applicable securities laws)
any Cash Award earned by the Executive for achievement of the Gross Revenue
and/or EBITDA Budget may be paid in common shares of the Corporation (“Equity
Offer”) provided that (a) the Corporation has less than six (6) months of cash
available and that payment of a Cash Award to the Executive could potentially
leave the Corporation with less than six (6) months of cash available, or (b)
that the Executive shall have the right to defer such Equity Offer for a period
of six (6) months (the “Extended Period”) in preference of a Cash Award assuming
the cash position of the Corporation may improve during this period of time.  In
the event that the cash position of the Corporation does not improve during the
Extended Period, then the Executive will be compensated in an Equity Offer upon
the termination of the Extended Period.  The number of common shares to be
issued pursuant to the Equity Offer shall be determined by dividing the amount
of the Cash Award by the five-day volume weighted average trading price of the
Corporation's common shares for the five (5) trading days preceding the later of
(i) the Payment Date or (ii) the termination of the Extended Period, where
applicable.
 
 
12

--------------------------------------------------------------------------------

 
 
3.6 Vacation
 
The Executive shall be entitled to six weeks paid vacation in each calendar
year. Such vacation entitlement will be pro rated for any part of a calendar
year.  The Executive will take his vacation at a time or times reasonable for
each of the Corporation and the Executive in the circumstances.
 
3.7 Expenses
 
The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Executive from time
to time in connection with carrying out his duties hereunder.  For all such
expenses, the Executive shall follow the Corporation’s standard, expense
reporting procedures except that upon request, the Executive shall furnish to
the Corporation originals of all vouchers, receipts, statements, invoices or
other reasonable details of expenses in respect of which the Executive seeks
reimbursement.
 
ARTICLE 4
TERMINATION OF EMPLOYMENT
 
4.1 Termination for Death
 
This Agreement shall terminate without notice upon the death of the
Executive.  In case of death, all Time Based Options referred to in Section
3.4(a)(i) above shall vest immediately and continue to be available for exercise
for a period of 60 days following date of death, after which any such Rights
shall be void and of no further force and effect.
 
4.2 Termination by Corporation for Just Cause; Termination by Executive other
than for Good Reason
 
If the Executive's employment (i) is terminated by the Corporation for Just
Cause or (ii) is terminated by the Executive other than for Good Reason, the
Executive shall not be entitled to any compensation, termination allowance or
severance payment other than Remuneration earned by the Executive before the
Date of Termination calculated pro rata up to and including the Date of
Termination and reimbursement for expenses incurred up to the Date of
Termination and the Corporation shall have no further obligations to the
Executive under this Agreement.
 
4.3 Severance Payments
 
(a)  
If the Executive's employment is terminated during the Term: (i) by the
Corporation for any reason other than for Just Cause or death; (ii) by the
Corporation because of the Executive’s Disability; or (iii) by the Executive for
Good Reason, the Executive shall be entitled to (a) an amount equal to twice the
Annual Salary and the Cash Award based on achieving 100 to 105% of the
applicable EBITDA and Gross Revenue Budgets and (b) the pro-rated Cash Award for
the year in which termination occurs that would be payable based on the actual
year to date Gross Revenue and EBITDA performance compared to the year to date
agreed upon Gross Revenue and EBITDA Budgets as set forth in the Approved
Budget, up to and including the last full calendar month prior to the
termination.

 
 
13

--------------------------------------------------------------------------------

 
 
(b)  
Notwithstanding Section 4.3(a), in the event that the Corporation terminates the
Executive due to the Executive’s Disability, the amounts owing to the Executive
in Section 4.3(a) shall be reduced by the amount of any payments received by or
on behalf of the Executive from the Corporation’s long term disability insurance
during the period in respect of which severance payments are to be made.

 
(c)  
If the Executive’s employment is terminated and the Executive holds any Options,
rights, or other entitlements for the purchase or acquisition of shares in the
capital of the Corporation (collectively, "Rights") , all such Rights shall vest
immediately and continue to be available for exercise for a period of 60 days
following the Date of Termination, after which any such Rights shall be void and
of no further force and effect.  Notwithstanding the foregoing, in the event of
a termination for Just Cause or upon the resignation of the Executive without
Good Reason, the 60 day period shall be reduced to 30 days and the Executive
shall only be entitled to exercise those Options that have vested at the date of
such termination and the vesting of Options will not be accelerated in such
circumstance.  For greater certainty, such Rights include all Time Based and
Performance Based Options  throughout the Term and for any year in the Term not
yet completed shall assume that all performance criteria have been met at the
100% to 105% level and with all completed years being based on the actual
performance in such year.

 
(d)  
Upon a Control Change, the Executive shall automatically be entitled to the
severance payments described below:

 
(i)  
the Corporation shall pay to the order of the Executive (a) an amount equal to
twice the Annual Salary and the Cash Award based on achieving 100 to 105% of the
applicable EBITDA and Gross Revenue Budgets and (b) the pro-rated Cash Award for
the year in which the Control Change occurs that would be payable based on the
actual year to date Gross Revenue and EBITDA performance compared to the year to
date agreed upon Gross Revenue and EBITDA Budgets as set forth in the Approved
Budget, up to and including the last full calendar month prior to the Control
Change;

 
(ii)  
the Corporation shall pay to the Executive all outstanding and accrued regular
and vacation pay and expenses to the Date of Termination; and

 
(iii)  
the foregoing payments are payable and to be paid to the Executive upon the date
of the Control Change without any obligation on the part of the Executive to
mitigate his damages flowing from the termination of his employment.

 
(e)  
All severance payments in this Article shall be made to the Executive upon the
Control Change unless otherwise agreed to with the company or person that has
control over the Corporation.

 
 
14

--------------------------------------------------------------------------------

 
 
4.4 Termination Claims
 
Upon any termination of the Executive's employment by the Corporation in
compliance with this Agreement, subject always to the Executive being free to
object that his employment was not terminated for Just Cause, or upon any
termination of the Executive's employment by the Executive in compliance with
this Agreement, the Executive will have no action, cause of action, claim or
demand against the Corporation, any related or associated corporations or any
other person under the Ontario Human Rights Code, Ontario Employment Standards
Act, 2000, the Workplace Safety and Insurance Act, 1997, Ontario Pay Equity Act,
and any other applicable statute or law or the common law which creates rights
and obligations as between an employer and employee, and the Executive will be
required to sign an appropriate release releasing the Corporation, its
subsidiaries and their respective directors, officers, shareholders, employees
and agents from any and all such actions, causes of action, claims and demands.
 
4.5 Resignation as Director and Officer
 
Upon any termination of the Executive's employment under this Agreement, the
Executive will execute forms of resignation indicating his resignation as a
director and officer of the Corporation, if applicable.
 
ARTICLE 5
CONFIDENTIALITY
 
5.1 Confidentiality
 
The Executive hereby acknowledges and agrees that:
 
(a)  
in the course of performing his duties and responsibilities as an officer and
director of the Corporation and its subsidiaries, he will have access to and
will be entrusted with Confidential Information, the disclosure of any of which
to competitors of the Corporation or to the general public, or the use of same
by the Executive or any competitor of the Corporation, would be highly
detrimental to the interests of the Corporation;

 
(b)  
in the course of performing his duties and responsibilities for the Corporation
and its subsidiaries, the Executive will be a representative of the Corporation
to its shareholders, potential investors in the Corporation and service
providers and as such will have significant responsibility for maintaining and
enhancing the goodwill of the Corporation and its subsidiaries with such
persons;

 
(c)  
the Executive, as a director and an officer of the Corporation and its
subsidiaries, owes fiduciary duties to the Corporation and its subsidiaries,
including the duty to act in the best interests of the Corporation and its
shareholders; and

 
(d)  
the right to maintain the confidentiality of the Confidential Information, and
the right to preserve the goodwill of the Corporation constitute proprietary
rights of the Corporation, which the Corporation is entitled to protect.

 
In acknowledgement of the matters described above and in consideration of the
payments to be received by the Executive pursuant to this Agreement, the
Executive hereby agrees that, in the event that the employment of the Executive
with the Corporation is terminated for any reason whatsoever (including
termination by the Executive for Good Reason or termination by the Corporation
other than for Just Cause), he will not, at any time, directly or indirectly
disclose to any person or in any way make use of (other than for the benefit of
the Corporation and its subsidiaries), in any manner, any of the Confidential
Information.
 
 
15

--------------------------------------------------------------------------------

 
 
5.2 Disclosure
 
During the term of employment of the Executive with the Corporation, the
Executive shall promptly disclose to the Board full information concerning any
interest, direct or indirect, of the Executive (as owner, shareholder, partner,
lender or other investor, directors, officer, employee, consultant or otherwise)
or any member of his family in any business that is reasonably known to the
Executive to purchase or otherwise obtain services, property or products from,
or to sell or otherwise provide services, property or products to the
Corporation or any of its subsidiaries or to any of their suppliers.
 
5.3 Return of Materials
 
On termination of the Executive's employment for any reason whatsoever
(including termination by the Executive for Good Reason or termination by the
Corporation other than for Just Cause), the Executive agrees to deliver promptly
to the Corporation all files, forms, books, materials, written correspondence,
memoranda, documents, software products and lists of any nature whatsoever
pertaining to the business of the Corporation and its subsidiaries in the
possession of the Executive or directly or indirectly under the control of the
Executive and not to make for his personal or business use or that of any other
person, reproductions or copies of any such property or other property of the
Corporation or its subsidiaries.
 
5.4 Enforceability
 
The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, including those
contained in this Article 5, are reasonable and valid and hereby further
acknowledges and agrees that the Corporation would suffer irreparable injury in
the event of any breach by the Executive of his obligations under any such
covenant or restriction.  Accordingly, the Executive hereby acknowledges and
agrees that damages would be an inadequate remedy at law in connection with any
such breach and that the Corporation shall therefore be entitled to temporary
and permanent injunctive relief enjoining and restraining the Executive from any
such breach.
 
ARTICLE 6
NON-COMPETITION AND NON-SOLICITATION
 
6.1 Non-Competition
 
(a)  
During the Term, or following the termination of the Executive’s employment
under this Agreement,  the Executive will not, without the prior written consent
of the Corporation, either individually or in partnership or jointly or in
conjunction with any person as principal, agent, employee, shareholder (other
than a holding of shares listed on a recognized stock exchange that does not
exceed 10% of the outstanding shares so listed) or in any other manner
whatsoever carry on or be engaged in or be concerned with or interested in or
advise, lend money to, guarantee the debts or obligations of or permit his name
or any part of his name to be used or employed by any person engaged in or
concerned with or interested in within Canada in any Competing Business (as
defined below).

 
 
16

--------------------------------------------------------------------------------

 
 
A “Competing Business” means a business which sells, markets and distributes any
product owned or licensed by such business where such product is for the same
indication as (i) a product that is owned, licensed, developed or is being
developed by the Corporation at the date of termination of the Executive’s
employment, or (ii) a product in respect of which the Corporation has signed a
letter of intent at the date of the termination of the Executive’s employment
pursuant to which such product is purchased or licensed within one (1) year of
the date of termination of the Executive’s employment.
 
(b)  
The foregoing restriction shall apply to the Executive:

 
(i)  
for a period of two years following the Date of Termination where the
Executive’s employment was terminated by the Corporation with Just Cause, due to
the Executive’s Disability or by the Executive without Good Reason; and

 
(ii)  
during such period in respect of which payments are being made to the Executive
pursuant to the applicable provision of Section 4.3 of this Agreement where the
Executive’s employment was terminated by the Corporation without Just Cause or
by the Executive with Good Reason, it being understood that, to the extent that
the period for which any such payments are being made is less than two years,
the Corporation has the option to extend such payments to ensure that the
non-competition provisions apply for the entire two year period.

 
(c)  
The Executive confirms that all restrictions in Section 6.1(a) are reasonable
and valid and that the Executive waives all defences to the strict enforcement
of such restrictions by the Corporation.

 
6.2 Non-Solicitation
 
(a)  
The Executive will not, without the prior written consent of the Corporation,
(i) during the Term of this Agreement or (ii) at any time during which the
non-competition provisions in Section 6.1 apply to the Executive, either
individually, or in partnership, or jointly, or in conjunction with any person
as principal, agent, employee or shareholder (other than a holding of shares
listed on a recognized stock exchange that does not exceed 10% of the
outstanding shares so listed) or in any other manner whatsoever on behalf of the
Competing Business or on behalf of anyone involved in a Competing Business,
directly or indirectly solicit, or gain the custom of, interfere with or
endeavour to entice away from the Corporation any person that:

 
(i)  
is a client/customer of the Corporation at the Date of Termination for whatever
reason of this Agreement and with whom the Executive dealt during the
Executive’s employment;

 
 
17

--------------------------------------------------------------------------------

 
 
(ii)  
was a client/customer of the Corporation at any time during the last two years
of the Executive’s employment at the Corporation and with whom the Executive
dealt during the Executive’s employment; or

 
(iii)  
has been pursued as a prospective client/customer by or on behalf of the
Corporation at any time within one year prior to the Date of Termination of this
Agreement for whatever reason and in respect of whom the Corporation has not
determined to cease all such pursuit;

 
(iv)  
nor will the Executive interfere with or entice away any person who is an
officer or employee of the Corporation at the Date of Termination for whatever
reason.

 
(b)  
The Executive confirms that all restrictions in Section 6.2(a) are reasonable
and valid and that the Executive waives all defences to the strict enforcement
of such restrictions in Section 6.2(a) by the Corporation.

 
(c)  
Sections 6.2(a)(i), (ii), (iii) and (iv) are each separate and distinct
covenants, severable one from the other and if any such covenant or covenants
are determined to be invalid or unenforceable, such invalidity or
unenforceability will attach only to the covenant or covenants as determined and
all other such covenants will continue in full force and effect.

 
6.3 Breach
 
Any breach of the provisions of Sections 6.1(a) or 6.2(a) by the Executive will
result in material and irreparable harm to the Corporation although it may be
difficult for the Corporation to establish the monetary value flowing from such
harm.  The Executive therefore agrees that the Corporation, in addition to being
entitled to the monetary damages which flow from the breach, will be entitled to
injunctive relief in a court of appropriate jurisdiction in the event of any
breach or threatened breach by the Executive of any of the provisions of
Sections 6.1(a) or 6.2(a). In addition, the Corporation will be relieved of any
further obligations to make any payments to the Executive or provide him with
any benefits as outlined in Section 4.3, except those in Sections 4.3(c)(iii) or
4.3(e)(iii)(B), in the event of a breach by the Executive of any of the
provisions of Sections 6.1(a) or 6.2(a).
 
ARTICLE 7
ARBITRATION
 
7.1 Submission to Arbitration
 
The Executive and the Corporation agree that any dispute or controversy in
connection with this Agreement, including its interpretation, will be
conclusively settled by submission to arbitration (the "Arbitration") in
accordance with the rules of arbitration of the Arbitration Act (Ontario) as
amended from time to time.  The Arbitration will be conducted in the City of
Toronto, Ontario before a single arbitrator mutually agreeable to the parties
(the "Arbitrator").  If the Arbitrator cannot be agreed upon then either the
Executive or the Corporation may apply to the Ontario Superior Court of Justice
to appoint an arbitrator.  The initial costs of the Arbitrator will be born
equally by the parties.  The Arbitrator shall have the power to award costs in
his or her discretion in making his or her award or decision.  Nothing in this
clause prohibits the Corporation from seeking injunctive relief in the Ontario
Superior Court of Justice against the Executive as referenced in this
Agreement.  The decision of the Arbitrator shall be final and binding and
without any right of appeal.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 8
GENERAL
 
8.1 No Assignment
 
The Executive may not assign, pledge or encumber the Executive's interest in
this Agreement nor assign any of the rights or duties of the Executive under
this Agreement without the prior written consent of the Corporation.
 
8.2 Successors
 
This Agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.
 
8.3 Deductions
 
The Corporation will deduct all statutory deductions from any amounts to be paid
to the Executive under this Agreement.
 
8.4 Notices
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail.  At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days (being any days other than Saturdays, Sundays
and statutory holidays in the City of London, Ontario) after the postmarked date
thereof or, if delivered by hand, shall be deemed to have been received at the
time it is delivered.  If there is a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice sent by prepaid registered mail
shall be deemed to have been received three business days after the resumption
of postal service.  Notices shall be addressed as follows:
 
(a)  
If to the Corporation:

 
544 Egerton St.
 
London, Ontario
 
NSW 3Z8
 


 
Attention:  Chief Financial Officer
 
With a copy to the Corporation’s solicitors:
 
 
19

--------------------------------------------------------------------------------

 
 
Eric Roblin
c/o Fogler Rubinoff LLP
Barristers & Solicitors
Suite 1200-95 Wellington St. W.
Toronto-Dominion Centre
Toronto, Ontario, M5J 2Z9


(b)  
If to the Executive:

 
Scott Langille
151 Steeles Avenue East,
Milton, Ontario,
L9T 1Y1


8.5 Legal Advice
 
The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this Agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this Agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this Agreement.
 
[signature page follows]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
TRIBUTE PHARMACEUTICAL PHARMACEUTICALS INC.
 
Per:           /s/Martin Thrasher _______________
Martin Thrasher, Chairman; Compensation Committee, Board of Directors
 
   



 
 
_/s/Kimberley Velloza_______________
Signature of Witness:
Kimberley Velloza__________________
Name of Witness:
Address of Witness:
Milton, ON  L9T 3K5
 
 
/s/Scott Langille________________________
Scott Langille
 
 
___________________________________
Scott Langille



 
 
21

--------------------------------------------------------------------------------

 
 
TRIBUTE PHARMACEUTICALS CANADA INC.
 
 
- and -
 
 
SCOTT LANGILLE
 

 
 


 


 
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
made as of January 1, 2015
 
 
22

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Article 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION
1
1.1
Definitions
1
1.2
Sections and Headings
4
1.3
Number, Gender and Persons
5
1.4
Entire Agreement
5
1.5
Pre-Contractual Representations
5
1.6
Amendments and Waivers
5
1.7
Currency
5
1.8
Governing Law
5
1.9
Attornment
5
1.1
Severability
6
Article 2 EMPLOYMENT AND DUTIES OF EXECUTIVE
6
2.1
Employment
6
2.2
Director
6
2.3
Place of Employment
6
2.4
Duties
6
2.5
Reporting Procedures
7
Article 3 REMUNERATION
7
3.1
Remuneration
7
3.2
Benefits
7
3.3
Automobile Allowance
7
3.4
Stock Options
7
3.5
Cash Award
10
3.6
Vacation
13
3.7
Expenses
13
Article 4 TERMINATION OF EMPLOYMENT
13
4.1
Termination for Death
13
4.2
Termination by Corporation for Just Cause; Termination by Executive other than
for Good Reason
13
4.3
Severance Payments
13
4.4
Termination Claims
14
4.5
Resignation as Director and Officer
15
Article 5 CONFIDENTIALITY
15
5.1
Confidentiality
15
5.2
Disclosure
16

 
 
23

--------------------------------------------------------------------------------

 
 
5.3
Return of Materials
16
5.4
Enforceability
16
Article 6 NON-COMPETITION AND NON-SOLICITATION
16
6.1
Non-Competition
16
6.2
Non-Solicitation
17
6.3
Breach
18
Article 7 ARBITRATION
18
7.1
Submission to Arbitration
18
Article 8 GENERAL
19
8.1
No Assignment
19
8.2
Successors
19
8.3
Deductions
19
8.4
Notices
19
8.5
Legal Advice
20

 
 
 
24

--------------------------------------------------------------------------------

 